Title: To Thomas Jefferson from Callender Irvine, 30 September 1808
From: Irvine, Callender
To: Jefferson, Thomas


                  
                     Sir, 
                     Philadelphia, Septemr. 30th. 1808
                  
                  Doctor Macauley, who will hand you this, informs me it is his intention to solicit an appointment in the line of the Army, and has requested of me a letter of introduction to you.
                  I have been personally and intimately acquainted with Dr. Macauley for two years past. He possesses an amiable disposition, good judgement, is generally well inform’d and truly a republican. He has devoted much of his leisure time to the Study of Military tacticks, and would in my opinion make an attentive active & useful Officer. I am confident I have not spoken more favorably of him than he merits. 
                  I have the honor to be, Sir, with great respect & esteem, yr mo. Obedt. Sevt.
                  
                     Callender Irvine 
                     
                  
               